Case 1:16-cv-24275-FAM Document 297 Entered on FLSD Docket 10/30/2020 Page 1 of 2



                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                           Case Number: 16-24275-CIV-MORENO

   INVERSIONES Y PROCESADORA
   TROPICAL INPROTSA, S.A., a Costa Rican
   Corporation,

                  Petitioner,
   vs.

   DEL MONTE INTERNATIONAL GMBH, a
   Swiss Corporation,

               Respondent.
  _________________________________________/
          ORDER ADOPTING MAGISTRATE JUDGE LOUIS’S REPORT AND
         RECOMMENDATION AND DENYING MOTION FOR PROCEEDINGS
                                SUPPLEMENTARY

         THE MATTER was referred to the Honorable Lauren F. Louis, United States Magistrate

  Judge, for a Report and Recommendation on Respondent's Renewed Motion for Proceedings

  Supplementary (D.E. 125). The Magistrate Judge filed a Report and Recommendation (D.E. 290)

  on August 5, 2020. The Court has reviewed the entire file and record. The Court has made a de

  novo review of the issues and notes that the parties have not filed objections to this Report and

  Recommendation. Being otherwise fully advised in the premises, it is

         ADJUDGED that United States Magistrate Judge Lauren F. Louis’s Report and

  Recommendation is AFFIRMED and ADOPTED. Accordingly, it is

         ADJUDGED that Respondent's Motion for Proceedings Supplementary is DENIED for

  the reasons stated in the Report and Recommendation.

         DONE AND ORDERED in Chambers at Miami, Florida, this 30th of October 2020.



                                       ______________________________________
                                             FEDERICO A. MORENO
                                             UNITED STATES DISTRICT JUDGE
Case 1:16-cv-24275-FAM Document 297 Entered on FLSD Docket 10/30/2020 Page 2 of 2




  Copies furnished to:

  United States Magistrate Judge Lauren F. Louis

  Counsel of record




                                                   2
